DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim objection with respect to claim 1 is withdrawn in light of current amendment.
Claim rejection – 35 USC 112(b) with respect to claims 5, 7, 13, and 15 is withdrawn in light of current amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Gupta et al. (US 20160353404 A1) in view of PI et al (20110182174).
Regarding Claim 1, Gupta discloses a method performed by a computing device for network design in a wireless communication system ([0003], method for monitoring in wireless networks), the method comprising:
obtaining, by a processor of the computing device, map data of an area ([0049], A graph/map of the data access density information is generated by the mobility manager 136. For example, FIG. 6 shows one example of a road-network density map 602 displaying data access information 604 for one or more road segments 606, 608, 610, 612 on hourly basis; [0050], The mobility manager 136, in one embodiment, generates a graph/map presenting the load contribution information to a user. This graph/map is referred to as a base-station-road information map);
generating, by the processor, road information related to roads distributed in the area, based on the map data ([0026], [0049]: For example, FIG. 6 shows one example of a road-network density map 602 displaying data access information 604 for one or more road segments 606, 608, 610, 612 on hourly basis; [0050] In addition to the data access density information, the mobility manager 136 also calculates how much each road segment contributed towards a load on its respective base station(s); [0052] … a network operator identifies the road segments with the highest data access densities);

, by the processor, a plurality of candidate locations where each base station (BS) is to be disposed in the area ([0051] Network operators can utilize the road-network density and load contribution maps for various network planning/managing operations such as allocation of new base stations, base station placement, network upgrades, and/or the like; mark the most-likely location of subscriber at any given time, thus spatio-temporal signature of a subscriber's locations), based on the road information (0051], and assign connectivity importance for a given road based on collectively analyzing all subscriber hangouts and transit routes; also, [0026] states that, the mobility information 134, in some embodiments, also comprises data identifying the road segments that contribute load on specific base stations. Data identifying road segments that do not have wireless service coverage (or that have inadequate wireless service coverage) can also be included within the mobility information 134. Network operators can utilize the mobility information 134 for advanced network planning);
determining, by the processor, candidate configurations for the area, wherein each of the candidate configurations includes a reference candidate location from among the candidate locations ([0034] The NMS 126 also obtains GIS information 132 associated with base stations within the wireless communication network 102. GIS information comprises at least a unique identifier of a base station and geographical location information such as the latitude and longitude coordinates of the base station. FIG. 4 shows one example of GIS information 432. In the example of FIG. 4 each row 402, 404, 406, corresponds to GIS information for different base station) and remainder candidate locations corresponding to the reference candidate location, the remainder candidate locations being identified based on a predetermined condition ([0026], The mobility information 134, in some embodiments, also comprises data identifying the road segments that contribute load on specific base stations. Data identifying road segments that do not have wireless service coverage (or that have inadequate wireless service coverage) can also be included within the mobility information 134. Network operators can utilize the mobility information 134 for advanced network planning. For example, network operators can utilize the mobility information 134 to deploy new base stations in strategic locations, move base stations to appropriate locations, resolve areas with inadequate wireless service coverage, and/or the like: so, e.g., move base stations to appropriate locations and resolve area with poor wireless coverage. Thus, ‘candidate locations being identified based’ based on predetermined condition. The condition reads on locations or areas that do not meet good wireless coverage;  Further, Figure 8 shows overlaid with base station location and coverage according to one embodiment of the present invention);
and determining, by the processor, a configuration of BS locations for the area among the candidate configurations (0034] The NMS 126 also obtains GIS information 132 associated with base stations within the wireless communication network 102. GIS information comprises at least a unique identifier of a base station and geographical location information such as the latitude and longitude coordinates of the base station. FIG. 4 shows one example of GIS information 432. In the example of FIG. 4 each row 402, 404, 406, corresponds to GIS information for different base station), based on a number of the candidate locations included in each of the candidate configurations ([0034], In addition service area coverage information such as (but not limited) to range of coverage provided by a given base station can also be included within the GIS information. It should also be noted that GIS information 132 is not limited to the examples shown in FIG. 4; [0036] The information analyzer 138 then analyzes the temporally related CDRs and GIS data 132 to determine a base station location sequence associated with the mobile user for the period of time corresponding to the temporally related CDRs. This location sequence identifies the sequence of base stations accessed by the mobile user and the location of each accessed base station).
Gupta discloses the design of network and wherein the model configured to place base stations at different places that perform functions in the GSM band, or CDMA or LTE ([0017-0018].
Gupta does not expressly disclose wherein BSs disposed at each of the BS locations communicate using an mmWave frequency band.
 PI discloses access points that communicate using mmWave band (Figure 6, par. 41, In other words, BS 110 may transmit to BS 120 using at least one mmWave band in a first time slot and BS 120 may transmit to BS 110 using the said at least one mmWave band in a second time slot).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the selecting mechanism of Gupta with the mechanisms of PI of communicating using mmWave frequency because of the known advantages of the mmWave band that includes better user data speeds, higher capacity. As it is known, adding NR 100MHz TDD (75 percent DL) on top of LTE with 2x50MHz paired spectrum provides an eight times higher DL capacity than using only LTE. Thus, NR is five times more efficient. E.g., “The advantages of combining 5G NR with LTE.” 1.Ericsson ConsumerLab report, Liberation from Location, October 2014.
Regarding Claim 4, Gupta discloses the method of claim 1, wherein the determining the plurality of the candidate locations is performed based on a reference parameter for determining the candidate locations, and wherein the reference parameter comprises a value for at least one of statistical values of path loss, transmission power of the base station, whether the base station performs beamforming, signal arrival distance of the base station, area of the area, population of the area, service related information to be provided to the area, or the terrain properties of the area (for instance, [0026], The mobility information 134, in some embodiments, also comprises data identifying the road segments that contribute load on specific base stations. Data identifying road segments that do not have wireless service coverage (or that have inadequate wireless service coverage) can also be included within the mobility information 134.  Thus, identifying roads that do not have service coverage may be broadly interpreted as service related information to be provided to the area, as recited).

Claim 6 (Canceled).
Claim 8 (Canceled).

Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Gupta, Figure 10 and [0057]-[0059], with system memory and information processing system).
Claim 12 contains subject matter similar to claim 4, and thus, is rejected under similar rationale. 
Claims 2, 3, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Gupta et al. (US 20160353404 A1) in view of PI et al (20110182174) further in view of Markus (5561841).
Regarding claim 2, Gupta, as modified by PI,  discloses the method of claim 1, wherein the road information comprises at least one of lengths of roads distributed in the area, curvatures of roads, information on or 
Gupta does not expressly disclose wherein the road information comprises a vector map.
Markus discloses also the road information comprises at least one of lengths of roads distributed in the area, curvatures of roads, information on an adjacent road, and an identifier for identifying each road (as mentioned in col. 5, ll.  46-50, The most important information types from the point of view of network planning are topography (terrain heights), area types, roads, and traffic density), and wherein the road information comprises a vector map (col. 5, ll. 60-61, The streets can be stored in vector format).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the selecting mechanism of Gupta, as modified by PI,  with the mechanisms of Markus of extracting road information from vector map  for purposes of collecting geographic information system (GIS) data about the roads at various levels of detail and accuracy.
Regarding claim 3, Markus discloses the method of claim 1, further comprising generating environment information for the area, based on the map data (Abstract, includes creation of a model representing the cellular radio network and its radio environment on a digital map), wherein the plurality of candidate locations are determined based on the road information and the environment information (Abstract, The method further includes adding system properties affecting the traffic control process of the cellular radio network to the model representing the cellular radio network and its radio environment for route specific operational simulation of the cellular radio network;., and wherein the environment information comprises information on at 20least one of trees, streetlights, lakes, and structures distributed in the area (col. 3,  ll. 1-4, its radio environment on a digital map comprising terrain and topology information, the model comprising at least base station locations and antenna locations).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the selecting mechanism of Gupta, as modified by PI,  with the mechanisms of Markus of generating environment information for base station locations in order to gather accurate location information prior to placing or deploying base stations in coverage areas.
Claim 10 contains subject matter similar to claim 2, and thus, is rejected under similar rationale. 
Claim 11 contains subject matter similar to claim 3, and thus, is rejected under similar rationale. 
Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Gupta et al. (US 20160353404 A1) in view of PI et al (20110182174) further in view of Rappaport et al (7085697).
Regarding claim 5, Gupta, as modified by PI, discloses the design of network and wherein the model configured to place base stations at different places.
Gupta, as modified by PI, does not expressly disclose wherein the remainder candidate locations are determinedunsatisfied candidate locations, which do not meet the predetermined condition, from the the predetermined condition is to reduce duplication of coverage f the with respect to the reference candidate location.
Rappaport discloses scenarios where antenna systems and base stations are re-positioned to alternate locations, etc.; (col. 16, 59-65, referring again to FIG. 10, for RF coverage models, the coverage areas and values are displayed in function block 1005. If so desired, the designer modifies the electrical parameters of the obstructions, or modified components of antenna systems, or modifies antenna system locations (e.g., location or cell site location) or orientation, etc. in function block 1006 before running another prediction model in function block 1001). Also figure 8, and regardless, if the wireless network as currently modeled is not deemed optimal, then the method would continue again in function block 802 to re-select the components.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the selecting mechanism of Gupta, as modified by PI, with the mechanisms of Rappaport to include re-positioned to alternate locations as taught by Rappaport in order to avoid redundancy in the coverage area to cover and reduce number of unnecessary candidate locations.
Regarding claim 7, Gupta, as modified by PI, discloses the design of network and wherein the model configured to place base stations at different places.
Gupta, as modified by PI, does not expressly disclose wherein the predetermined condition is to reduce shadow areas in the areawith respect to the reference candidate locations.
Rappaport discloses scenarios where antenna systems and base stations are re-positioned to alternate locations, etc.; Figure 18 and col. 30, ll. 53-67- col. 31, ll. 1-8, a preferred method for running predictions is described above. This method allows the designer to see, in real-time, changes in coverage, generally, and for specifically chosen watch points, as antennas are repositioned or reoriented. The designer may choose to add, delete or substitute components in function block 184 and then re-run the models again in function block 183. Each time the designer makes a modification in the system to improve performance, the bill of materials is automatically updated. The designer may run the prediction models in function block 183, and determine if the wireless system, as designed, is adequate in terms of performance and cost. If not, the designer can choose to modify components using cost or component performance considerations. Performance parameters may be entered to enable the designer to choose substitute components from a list that contains only those components that would not degrade the performance of the overall system.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the selecting mechanism of Gupta, as modified by PI, with the mechanisms of Rappaport to include re-positioned to alternate locations as taught by Rappaport for the purpose of not degrading the performance of the overall system. Thus, reducing holes in the coverage or shadow areas.
Claim 13 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.

Claim 15 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.

Claim 14 (Canceled).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/ Primary Examiner, Art Unit 2644